Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a Corrected Notice of Allowance in responsive to the previous office action (i.e. Notice of Allowance) mailed on 6/6/2022.  The purpose of this office action is to accept the Applicant’s replacement drawings of Figs. 9 and 10 filed 5/31/2022, which will be incorporated below.

The remainder of this office action will be identical to the previous office action mailed on 6/6/2022, except the section of “Drawings”, wherein the abovementioned replacement drawings will be accepted.  No additional reference will be added in this office action.

Drawings
The drawings of Figs. 9 and 10 were received on 5/31/2022.  These drawings are acceptable.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 5/25/2022, with respect to claims 1-3, 6-11, and 22-31, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.
The § 103(a) rejection of claims 27-31 by McDougle is withdrawn per amendments.

The claim objections of claims 1-3, 6-11, and 22-26 is withdrawn per amendments. 

Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The instant invention pertains to a compound of instant formula (I) or (i) or pharmaceutical composition thereof or a method of treatment via the compounds thereof.
The prior art, which was the McDougle publication, was removed because it failed to teach or suggest instant variable R2 and/or instant variable R3.  Without McDougle, the instant compounds are free of prior art; i.e. novel and non-obvious.  Accordingly, the method of treatment via the compounds thereof is free of prior art; i.e. novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-3, 6-11, and 22-32 are allowed.
Claims 4, 5, and 12-21 are cancelled.




Telephone Inquiry	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626